Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on July 14, 2021.  Application No. 17/275,640, is a 371 of  PCT/US19/55771, filed October 11, 2019, and claims the benefit of U.S. Provisional No. 62/745,684, filed October 15, 2018.  In a preliminary amendment filed October 15, 2018, Applicant cancelled claims 18-20, 22, and 23.  Claims 1-17 and 21 are pending.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I and the following compound species: 

    PNG
    media_image1.png
    282
    415
    media_image1.png
    Greyscale
,
in the reply filed on  is acknowledged.
Claims 17 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The elections were made without traverse in the reply filed on July 14, 2022.
Please note that the nonelected invention of Group II (the mixture) is not subject to rejoinder upon finding allowable subject matter in the elected invention of Group I (the process of making a compound of Formula I).  In response to this Office action it is suggest that Applicant cancel these claims to move the claims closer to allowance.
Claims 1-16 are examined below.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Whiteker et al., US2018/0009755 A1.  Whiteker discloses a process to make a compound formula I (see Whiteker, p. 6, Scheme III, Formula I), the process comprising: 
a)	 a compound of formula II (Id., Scheme III, Formula G);
b) 	pivalic anhydride (Id., para. [0055], “the coupling reaction may be conducted by a utilizing the mixed anhydride derivative of compound G, (i.e., the anhydride of boc or tert-butoxycarbonyl, which is pivalic anhydride (Piv));
c)	 an amine-containing acylation catalyst (Id., Scheme III, DMAP; see also Id., para. [0055], “. . .suitable bases may include one or more of TEA, DIPEA, and pyridine); 
d) 	a compound of formula (III), or a salt thereof (see Id., Formula III, where is X is H or OH). 

Conclusion
Claims 1-3, 7, 9, 11-13, 15, and 16 are not allowed. 
Claims 4-6, 8, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625